IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GAIL MARVIN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1686

UNIVERSITY HOSPITAL/
BROADSPIRE SERVICES,
INC.,

      Appellee.


_____________________________/

Opinion filed December 3, 2014.

An appeal from an order of the Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: April 9, 2009.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellee.



PER CURIAM.

      In this workers’ compensation case, Claimant appeals a summary final order

dismissing his claims for permanent total disability (PTD) benefits under Florida

Administrative Code Rule 60Q-6.116(2) (the “two-dismissal” rule) which states that
a second voluntary dismissal operates as an adjudication on the merits. Because our

review of the record reveals no evidence of any voluntary dismissals, we REVERSE

and REMAND for further proceedings on the pending PTD claims.

BENTON, CLARK, and ROWE, JJ., CONCUR.




                                        2